Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	This communication is in response to the Applicants’ communication dated February 1, 2019. Claims 1-20 of the application are pending and have been examined.

Information Disclosure Statement

2.	Acknowledgment is made of information disclosure statements filed on September 8, 2020 together with copies of papers. The papers have been considered.

Drawings

3.	The drawings submitted on February 1, 2019 are accepted.

Claim Objections

4.	The following is a quotation of 37 C.F.R § 1.75 (d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and terms and phrases in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.

5.	Claims 1, 5, 7, 12, 17 and 20 are objected to because of the following informalities:  

In Claim 5, Line 2, “the effective wormhole radius” has no antecedent basis.
In Claim 7, Line 2, “the generated effective wormhole radius” has no antecedent basis.
In Claim 12, Line 3, “the formation” has no antecedent basis.
Claim 17, Line 2, “the generated effective wormhole radius” has no antecedent basis.
In Claim 20, Line 5, “the interval” has no antecedent basis.
In Claim 1,0 Lines 5-6, “the formation” has no antecedent basis.

Appropriate corrections are required.


Claim Rejections - 35 USC § 103 - AIA 

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claims 1-3, 5, 8-9, 11-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghommem et al. (U.S. Patent Application Publication 2016/0024914), in view of Qui et al. (U.S. Patent Application Publication 2015/0293255, see the short version), and further in view of Modavi et al. (U.S. Patent Application Publication 2015/0345267, see the short version)and Ziauddin et al. (WIPO Patent 2015/013697 A1, published in January 2015). 

8.1	Ghommem et al. teaches Monitoring matrix acidizing operations. Specifically, as per claim 1, Ghommem et al. teaches a method (Abstract, L1-3: a logging tool disposed in a wellbore during an acidizing operation; the logging tool may be an acoustic tool, a resistivity tool or a neutron tool), comprising:
emplacing a resistivity logging tool in a borehole (Abstract, L1-3: a logging tool disposed in a wellbore during an acidizing operation; the logging tool may be an acoustic tool, a resistivity tool or a neutron tool); 
stimulating an interval of the formation in the borehole (Abstract, L3-5: measurements are made using the logging tool on a region of the formation penetrated by the wellbore and being subjected to acidizing operation; Page 1, Para 0008, L1-3: acidization is used in well stimulation to increase the permeability of the carbonate rocks facilitating flow of oil to the wellbore);
obtaining at least one resistivity log of the interval of the formation (Abstract, L3-5: : measurements are made using the logging tool on a region of the formation penetrated by the wellbore and being subjected to acidizing operation; Page 1, Para 0002, L7-10: well logging provides useful measurements that may be used to extract information about the formation related to porosity, lithology, and potential presence of hydrocarbons; Page 6, Para 0067, L1-3: the different regime identifiers are correlated to different acid injection rates),
inverting the radial invasion to obtain an input (Page 3, Para 0045, L6-8: the measured and calculated property values are compared in an inversion to optimize the input formation properties and acid injection rate; Page 6, Para 0070, L11-14: the prediction model is used iteratively as part of the inversion routine that calculates the optimum input parameters that match the observed conductivity peak for a particular flow rate) and entering the input into an effective medium model (Page 3, Para 0044, L1-5: the two-scale continuum model describes the reactive transport of acid species and captures the pore scale physics; the model includes the equations that govern the acid transport, chemical dissolution reaction and porosity evolution of the acid and captures the pore scale physics; Para 0045, L6-8: the measured and calculated property values are compared in an inversion to optimize the input formation properties and acid injection rate); and
solving the effective medium model (Page 3, Para 0044, L9-12: the model allows for prediction of wormhole formation; the time dependent wormhole creation correlates to porosity changes as a function of time) and generating an effective wormhole (Page 1, Para 0008, L3-6: as the acid is injected into the porous medium highly permeable wormholes are formed by the dissolution of carbonate material; Page 2, Para 0018, L1-2: reactive flow simulations showing wormhole formation and propagation; Page 3, Para 0044, L9-12: the model allows for prediction of wormhole formation; the time dependent wormhole creation correlates to porosity changes as a function of time).

Ghommem et al. teaches the resistivity log comprises a survey of the formation (Page 3, Para 0041, L16-19: disposing logging tools into the wellbore to obtain real-time measurements covering the depth range of expected wormholes). Ghommem et al. does not expressly teach that the resistivity log comprises a survey of one or more depths into the formation. Qui et al. teaches that the resistivity log comprises a survey of one or more depths into the formation (Page 2, Para 0004, L9-12: the resistivity tool has various arrays allowing various depths of investigation; the depths of penetration of the wormholes into the formation is determined using measurements from multiple depths investigation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ghommem et al. with the method of Qui et al. that included the resistivity log comprises a survey of one or more depths into the formation, because that would allow determination of the depths of penetration of the wormholes into the formation using measurements from multiple depths investigation (Page 2, Para 0004, L10-12). 
Ghommem et al. teaches determining invasion of the stimulating fluid into the interval of the formation (Page 6, Para 0067, L1-2: the different regime identifiers are correlated to different acid injection rates). Ghommem et al. and Qui et al. do not expressly teach determining a radial invasion of the stimulating fluid into the interval of the formation. Modavi et al. teaches determining a radial invasion of the stimulating fluid into the interval of the formation (Page 2, Para 0020, L4-8: acid injection into a formation in a well flows away from the wellbore radially, with the front of the injected fluid assuming a larger and larger cylinder as it moves away from the wellbore; the impact of this injected fluid due to radial flow is a rapid drop in pore velocity as the fluid invades the formation; Page 7, Para 0073, L1-2: a progression of extending wormhole lengths from short radial distance to hundreds of feet; Page 16, Para 0212, L1-6: the acid injector well creating a radial network of wormholes during a matrix stimulation job if the permeability is locally uniform, the stimulation fluids injected into the formation will flow radially away from the injector well). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ghommem et al. and Qui et al. with the method of Modavi et al. that included determining a radial invasion of the stimulating fluid into the interval of the formation, because that would create a progression of extending wormhole lengths from short radial distance to hundreds of feet (Page 7, Para 0073, L1-2). 
Modavi et al. teaches generating an effective wormhole radius (Page 2, Para 0020, L4-6: acid injection into a formation in a well flows away from the wellbore radially, with the front of the injected fluid assuming a larger and larger cylinder as it moves away from the wellbore; Page 7, Para 0073, L1-2: a progression of extending wormhole lengths from short radial distance to hundreds of feet; Page 16, Para 0212, L1-6: the acid injector well creating a radial network of wormholes during a matrix stimulation job). Qui et al. teaches generating an effective wormhole radius profile (Page 2, Para 0026, L5-9: resistivity measurements and quantitative analysis of propagation of the dissolution front can be used to generate resistivity profiles; these profiles may be related to wormhole propagation profiles, acid flow profiles and reaction product profiles). 
Ghommem et al., Qui et al. and Modavi et al. do not expressly teach generating thickness for the interval of the formation. Ziauddin et al. teaches generating thickness for the interval of the formation (Page 2, Para 0030, L6 to Page 3, Para 0030, L2: the shape and structure of the channels depend on the type of the stimulating fluid, the injection rate, the concentration of active species in the stimulation fluid, the reaction between the stimulation fluid and the formation and the thickness and permeability of the zone). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ghommem et al., Qui et al. and Modavi et al. with the method of Ziauddin et al. that included generating thickness for the interval of the formation, because that would determine the shape and structure of the channels or wormholes (Page 2, Para 0030, L6 to Page 3, Para 0030, L2). 

Per claim 2: Ghommem et al. teaches producing hydrocarbons from the borehole (Page 3, Para 0041, L2-3: matrix oxidizing facilitates oil flow from the formation to a production wellbore; Page 7, Para 0075, L1-3: after acid stimulation, well productivity dependes on the number, length, diameter and distribution of the wormholes along the wellbore). Modavi et al. teaches transitioning the borehole to production and producing hydrocarbons from the borehole (Page 16, Para 0208, L2-7: production is commenced from the injection well for a second period of time; during this period, acid may be injected into the producer well; injection and production roles of the respective wellbores are cycled; this cycling of the wells stimulates hydrocarbon recovery further extending wormhole lengths).

Per claim 3: Ghommem et al. teaches obtaining at least one resistivity log of the interval of the formation (Abstract, L3-5: : measurements are made using the logging tool on a region of the formation penetrated by the wellbore and being subjected to acidizing operation; Page 1, Para 0002, L7-10: well logging provides useful measurements that may be used to extract information about the formation related to porosity, lithology, and potential presence of hydrocarbons; Page 6, Para 0067, L1-3: the different regime identifiers are correlated to different acid injection rates). Qui et al. teaches obtaining a first resistivity log prior to stimulating the interval of the formation and obtaining a second resistivity log subsequent to stimulating the interval of the formation (Page 2, Para 0004, L3-4: the resistivity measurements are made with resistivity tool before, during and after chemical stimulation operation; Page 3, Para 0028, L3-4: resistivity data may be acquired at three stages of a well stimulation treatment: pre-job, during the job and post-job). Modavi et al. teaches determining a radial invasion of the stimulating fluid into the interval of the formation (Page 2, Para 0020, L4-8: acid injection into a formation in a well flows away from the wellbore radially, with the front of the injected fluid assuming a larger and larger cylinder as it moves away from the wellbore; the impact of this injected fluid due to radial flow is a rapid drop in pore velocity as the fluid invades the formation; Page 7, Para 0073, L1-2: a progression of extending wormhole lengths from short radial distance to hundreds of feet; Page 16, Para 0212, L1-6: the acid injector well creating a radial network of wormholes during a matrix stimulation job if the permeability is locally uniform, the stimulation fluids injected into the formation will flow radially away from the injector well). Qui et al. teaches comparing the first resistivity log with the second resistivity log (Page 2, Para 0004, L3-4: the resistivity measurements are made with resistivity tool before, during and after chemical stimulation operation; L6-7: a wormhole distribution and penetration is determined based on the resistivity measurements; Page 3, Para 0028, L3-6: resistivity data may be acquired at three stages of a well stimulation treatment: pre-job, during the job  and post-job; changes in the measured resistivity are interpreted to estimate the increased porosity caused by the matrix acidization).

Per claim 5: Ziauddin et al. teaches characterizing the effective wormhole radius (Page 2, Para 0003, L6-7: the injected fluid extend the effective wellbore drainage radius). Ghommem et al. teaches the wormhole radius as having an overall wormhole type selected from a group consisting of face dissolution (Page 7, Para 0075, L7-8: as the injection rate increases, the dissolution pattern transforms from face dissolution), conical (Page 5, Para 0063, L4-6: at low injection rates, a thick wormhole is observed that penetrates the carbonate; this is referred to as a conical wormhole), and dominant (Page 5, Para 0063, L6-10:at optimum injection rate, several thin wormholes form at the inlet face; this is referred to as dominant wormhole ).

Per claim 8: Ghommem et al. teaches the resistivity logging tool measures in real-time (Page 3, Para 0041, L10-12: logging tools may be used for real-time monitoring and control of wormhole formation and propagation; L16-19: disposing logging tools into the wellbore to obtain real-time measurements covering the depth range of expected wormholes).

Per claim 9: Ghommem et al. teaches the resistivity is monitored at a fixed depth as a function of time (Page 3, Para 0041, L16-19: disposing logging tools into the wellbore to obtain real-time measurements covering the depth range of expected wormholes). Qui et al. teaches the resistivity is monitored at a fixed depth as a function of time (Page 3, Para 0030, L6: the resistivity is measured as a function of time; Page 3, Para 0031, L5-6: a resistivity tool is disposed in the treatment zone and is used to measure the formation resistivity as a function of time and depth into the formation).

Per claim 11: Ghommem et al. teaches determining invasion of the stimulating fluid into the interval of the formation (Page 6, Para 0067, L1-2: the different regime identifiers are correlated to different acid injection rates). Modavi et al. teaches determining a radial invasion of the stimulating fluid into the interval of the formation (Page 2, Para 0020, L4-8: acid injection into a formation in a well flows away from the wellbore radially, with the front of the injected fluid assuming a larger and larger cylinder as it moves away from the wellbore; the impact of this injected fluid due to radial flow is a rapid drop in pore velocity as the fluid invades the formation; Page 7, Para 0073, L1-2: a progression of extending wormhole lengths from short radial distance to hundreds of feet; Page 16, Para 0212, L1-6: the acid injector well creating a radial network of wormholes during a matrix stimulation job if the permeability is locally uniform, the stimulation fluids injected into the formation will flow radially away from the injector well). Qui et al. teaches comparing the at least one resistivity log with a second log obtained prior to stimulating the interval (Page 2, Para 0004, L3-4: the resistivity measurements are made with resistivity tool before, during and after chemical stimulation operation; L6-7: a wormhole distribution and penetration is determined based on the resistivity measurements; Page 3, Para 0028, L3-6: resistivity data may be acquired at three stages of a well stimulation treatment: pre-job, during the job  and post-job; changes in the measured resistivity are interpreted to estimate the increased porosity caused by the matrix acidization); the second log is an output from a logging tool (Page 2, Para 0004, L3-4: the resistivity measurements are made with resistivity tool before, during and after chemical stimulation operation; Page 3, Para 0028, L3-4: resistivity data may be acquired at three stages of a well stimulation treatment: pre-job, during the job and post-job). Ghommem et al. teaches from a logging tool selected from a group consisting of: acoustic tools (Abstract, L1-3: a logging tool disposed in a wellbore during an acidizing operation; the logging tool may be an acoustic tool, a resistivity tool or a neutron tool; Page 1, Para 0004, L1-7: the acoustic logging tool transmits a sound pulse into the formation that is later detected by a receiver; the speed at which the sound propagates through the formation  depends on the formation’s mineral composition and porosity; the measured travel time allows one to determine the porosity), dielectric tools (Page 8, Para 0086, L3: a dielectric logging tool; L4-6: dielectric logging tools produce a log of high frequency dielectric properties of the formation), gamma ray tools, and neutron tools (Page 1, Para 0005, L1-7: another logging tool uses gamma rays and neutrons to characterize the formation; the absorption of the gamma radiation is proportional to the density of the formation; gamma rays and neutron logs can be indicative of the porosity distribution).
.
Per claim 19: Ghommem et al. teaches that the resistivity tool is configured on a coiled tubing (Page 2, Para 0031, L1-3: a downhole array device, e.g., a resistivity tool deployed on a coil tubing to inject a limited acid volume into a limited injection zone).

8.2	As per claim 12, it is a method claim reciting the same limitations as claim 1 except for logging resistivity with the resistivity logging tool at a depth of interest from a first time point to a second time point during stimulating the interval of the formation. All those limitations are taught by Ghommem et al., Qui et al., Modavi et al. and Ziauddin et al. as described in Para 8.1 above.
Ghommem et al. teaches logging resistivity (Abstract, L3-5: : measurements are made using the logging tool on a region of the formation penetrated by the wellbore and being subjected to acidizing operation; Page 1, Para 0002, L7-10: well logging provides useful measurements that may be used to extract information about the formation related to porosity, lithology, and potential presence of hydrocarbons; Page 6, Para 0067, L1-3: the different regime identifiers are correlated to different acid injection rates) with the resistivity logging tool (Abstract, L1-3: a logging tool disposed in a wellbore during an acidizing operation; the logging tool may be an acoustic tool, a resistivity tool or a neutron tool). 

Qui et al. teaches logging resistivity with the resistivity logging tool at a depth of interest (Page 2, Para 0004, L9-12: the resistivity tool has various arrays allowing various depths of investigation; the depths of penetration of the wormholes into the formation is determined using measurements from multiple depths investigation). 
Ghommem et al. teaches logging resistivity from a first time point to a second time point during stimulating the interval of the formation (Page 3, Para 0041, L10-12: logging tools may be used for real-time monitoring and control of wormhole formation and propagation; L16-19: disposing logging tools into the wellbore to obtain real-time measurements covering the depth range of expected wormholes). Qui et al. teaches also logging resistivity from a first time point to a second time point (Page 3, Para 0030, L6: the resistivity is measured as a function of time; Page 3, Para 0031, L5-6: a resistivity tool is disposed in the treatment zone and is used to measure the formation resistivity as a function of time and depth into the formation).
Ghommem et al. teaches logging resistivity during stimulating the interval of the formation (Abstract, L3-5: : measurements are made using the logging tool on a region of the formation penetrated by the wellbore and being subjected to acidizing operation; Page 1, Para 0002, L7-10: well logging provides useful measurements that may be used to extract information about the formation related to porosity, lithology, and potential presence of hydrocarbons; Page 6, Para 0067, L1-3: the different regime identifiers are correlated to different acid injection rates). 

8.3	As per Claims 13-14, these are rejected based on the same reasoning as Claims 2 and 5, supra.  Claims 13-14 are method claims reciting the same limitations as Claims 2 and 5, as taught throughout by Ghommem et al., Qui et al., Modavi et al. and Ziauddin et al.

9.	Claims 4, 6, 10, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghommem et al. (U.S. Patent Application Publication 2016/0024914), in view of Qui et al. (U.S. Patent Application Publication 2015/0293255, see the short version), Modavi et al. (U.S. Patent Application Publication 2015/0345267, see the short version)and Ziauddin et al. (WIPO Patent 2015/013697 A1, published in January 2015) and further in view of Le et al. (U.S. Patent Application Publication 2016/0178787, see the short version).

9.1	As per claim 4, Ghommem et al., Qui et al., Modavi et al. and Ziauddin et al. teach the method of claim 3.  Ghommem et al., Qui et al., Modavi et al. and Ziauddin et al. do not expressly teach the first resistivity log is obtained from a pilot well or lateral well. Le et al. teaches the first resistivity log is obtained from a pilot well or lateral well (Page 8, Para 0097, L:1-2: resistivity of each layer is determined from pilot wells or other wells in the same field). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ghommem et al., Qui et al., Modavi et al. and Ziauddin et al. with the method of Le et al. that included the first resistivity log being obtained from a pilot well or lateral well, because that would allow the resistivity measurement data obtained to be used by a drilling operator to make decisions for geo-steering a drill string drilling a borehole into the formation (Page 1, Para 0001, L8-12). 

Per claim 6: Qui et al. teaches estimating wormhole density (Page 5, Para 0035, L1-2: the measured resistivity data can be quantitatively interpreted as showing the density of the wormholes and their maximum depths). Ziauddin et al. teaches the effective wormhole radius (Page 2, Para 0003, L6-7: the injected fluid extend the effective wellbore drainage radius). Le et al. teaches a borehole image log (Page 1, Para 0001, L7-12: the resistivity data obtained can be presented to a user an image; the image data can be used by a drilling operator to make decisions for geo-steering a drill string drilling a borehole into the formation).

Per claim 10: Ghommem et al. teaches the resistivity tool is an array induction tool (Page 2, Para 0031, L1-3: a downhole array device, e.g., a resistivity tool deployed on a coil tubing to inject a limited acid volume into a limited injection zone). Le et al. teaches the resistivity tool is an imaging tool (Page 1, Para 0001, L7-12: the resistivity data obtained can be presented to a user an image; the image data can be used by a drilling operator to make decisions for geo-steering a drill string drilling a borehole into the formation).

9.2	As per Claim 15, it is rejected based on the same reasoning as Claim 6, supra.  Claim 15 is a method claim reciting the same limitations as Claim 6, as taught throughout by Ghommem et al., Qui et al., Modavi et al., Ziauddin et al. and Le et al.

Per claim 18: Le et al. teaches that the resistivity tool is configured on a drill string (Page 1, Para 0002, L2 to Page 2, Para 0002, L1: conveying a carrier through a borehole penetrating a formation; inducing time dependent electrical currents in the formation at a plurality of depths using a downhole resistivity tool disposed at the carrier; measuring the electromagnetic signals induced by the formation responsive to the electrical currents; estimating an apparent resistivity value for each of a plurality of samples derived from the electromagnetic measurement using a processor; it is inherent that the carrier is conveyed in the borehole by the drill string).

9.3	As per claim 20, Ghommem et al. teaches a system comprising:
a resistivity logging tool disposed in a borehole during a stimulating operation (Abstract, L1-3: a logging tool disposed in a wellbore during an acidizing operation; the logging tool may be an acoustic tool, a resistivity tool or a neutron tool).
Le et al. teaches a processor carried on the logging tool (Page 1, Para 0002, L2 to Page 2, Para 0002, L1: conveying a carrier through a borehole penetrating a formation; inducing time dependent electrical currents in the formation at a plurality of depths using a downhole resistivity tool disposed at the carrier; measuring the electromagnetic signals induced by the formation responsive to the electrical currents; estimating an apparent resistivity value for each of a plurality of samples derived from the electromagnetic measurement using a processor; it is inherent that the carrier is conveyed in the borehole by the drill string).

All those limitations are taught by Ghommem et al., Qui et al., Modavi et al. and Ziauddin et al. as described in Para 8.1 above.

10.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ghommem et al. (U.S. Patent Application Publication 2016/0024914), in view of Qui et al. (U.S. Patent Application Publication 2015/0293255, see the short version), Modavi et al. (U.S. Patent Application Publication 2015/0345267, see the short version)and Ziauddin et al. (WIPO Patent 2015/013697 A1, published in January 2015) and further in view of Ziauddin et al. (‘045) (U.S. Patent Application Publication 2015/0285045, see the short version).

10.1	As per claim 7, Ghommem et al., Qui et al., Modavi et al. and Ziauddin et al. teach the method of claim 1.  Ziauddin et al. teaches establishing an empirical correlation (Page 2, Para 0029, L4-6: models developed may be used to aid matrix stimulation treatments to enhance hydrocarbon recovery; Para 0003, L1-2: wellbore stimulation is used to enhance the production of hydrocarbons from the reservoirs); between the generated effective wormhole radius (Page 2, Para 0003, L6-7: the injected fluid extend the effective wellbore drainage radius) and thickness (Page 2, Para 0030, L6 to Page 3, Para 0030, L2: the shape and structure of the channels depend on the type of the stimulating fluid, the injection rate, the concentration of active species in the stimulation fluid, the reaction between the stimulation fluid and the formation and the thickness and permeability of the zone) and productivity enhancement for the formation (Page 2, Para 0029, L4-6: models developed may be used to aid matrix stimulation treatments to enhance hydrocarbon recovery; Para 0003, L1-2: wellbore stimulation is used to enhance the production of hydrocarbons from the reservoirs).

Ghommem et al., Qui et al., Modavi et al. and Ziauddin et al. do not expressly teach estimating a productivity enhancement from the stimulating treatment. Ziauddin et al. (‘045) teaches estimating a productivity enhancement from the stimulating treatment (Page 3, Para 0040, L3-4: gridding a treatment region into a plurality of cells; Para 0051, L3-4: running the stimulation simulator to determine an optimum treatment fluid injection rate to treat the wellbore region; Page 5, Para 0080, L2-4: treat the formation with the optimum acid injection rate; L6: execute the well and field scale simulation to predict production enhancement from the stimulation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ghommem et al., Qui et al., Modavi et al. and Ziauddin et al. with the method of Ziauddin et al. (‘045) that included estimating a productivity enhancement from the stimulating treatment, because that would allow to predict production enhancement from the stimulation (Page 5, Para 0080,L6) by treating the formation with the optimum acid injection rate.( Page 5, Para 0080, L2-4).

10.2	As per Claim 17, it is rejected based on the same reasoning as Claim 7, supra.  Claim 17 is a method claim reciting the same limitations as Claim 7, as taught throughout by Ghommem et al., Qui et al., Modavi et al., Ziauddin et al. and Ziauddin et al. (‘045).


Allowable Subject Matter

11.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Art considered


12.	The following patents and papers are cited to show the state of the art at the time of Applicants' invention with respect to a method and a system for generating an effective wormhole radius profile and thickness for the interval of the formation. 
1.	Stolyarov et al., "downhole intervention operations optimization", U.S. Patent Application Publication 2019/0003298, January 2019.
2.	Sarduy et al., “method for estimating oil/gas production using statistical learning models”, U.S. Patent Application Publication 2018/0202264, July 2018.
3.	Ziauddin et al.., “Well treatment with digital core analysis”, U.S. Patent Application Publication 2016/0025895, January 2016.
4.	Panga et al.., “Subterranean formation treatment methods using Darcy scale and pore scale models”, U.S. Patent 7,657,415, February 2010.

Conclusion

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717. The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	January 4, 2022